         Case 1:09-cr-00581-WHP Document 1018 Filed 04/10/20 Page 1 of 1



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                             x
 UNITED STATES OF AMERICA,


        – against –                                                  No. 09-cr-581 (WHP)


 PAUL M. DAUGERDAS,

                      Defendant.
                                                              x

  NOTICE OF PAUL M. DAUGERDAS’ MOTION FOR COMPASSIONATE RELEASE

       PLEASE TAKE NOTICE THAT, upon the accompanying Memorandum of Law in

Support of the Motion, PAUL M. DAUGERDAS, will move before the Hon. William H. Pauley III,

United States District Judge for the Southern District of New York, located at 500 Pearl Street, New

York, New York, at a date and time to be fixed by the Court, for an Order of Compassionate Release

under 18 U.S.C.A. § 3582 (C)(1)(a)(i) due to extraordinary circumstances related to the COVID-19

pandemic, or in the alternative for a judicial recommendation to the federal Bureau of Prisons to re-

designate defendant DAUGERDAS to home confinement.


 Dated: April 10, 2020                 Respectfully submitted,
        New York, New York
                                       MEISTER SEELIG & FEIN LLP

                                         By:             /S/
                                               Henry E. Mazurek
                                               Ilana Haramati
                                               125 Park Avenue, Suite 700
                                               New York, New York 10017
                                               Counsel for Paul M. Daugerdas
